Citation Nr: 0015564	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  92-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to service connection for a spinal disability.

2. Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and traumatic arthritis of the left knee.

3. Entitlement to an evaluation in excess of 30 percent for 
chondromalacia and traumatic arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1991 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles, Regional Office (RO).  That determination denied the 
veteran's claims for service connection for a low back 
disorder, for an evaluation in excess of 20 percent for 
chondromalacia and traumatic arthritis of the left knee, and 
for a compensable evaluation for chondromalacia and traumatic 
arthritis of the right knee.  In December 1992, the Board 
remanded the claim for additional development.  A May 1996 
rating action denied service connection for spinal 
disability, confirmed a 20 percent rating for left knee 
disability, and increased the evaluation for right knee 
disability to 10 percent disabling effective August 3, 1994, 
assigned a 100 percent evaluation under 38 C.F.R. § 4.30 
effective September 1, 1994, and returned the evaluation to 
10 percent disabling effective November 1, 1994. 

In a January 1997 decision, the Board determined that the 
veteran had not submitted a well-grounded claim for 
entitlement to service connection for a spinal disorder and 
denied a claim for entitlement to an increased evaluation for 
chondromalacia and traumatic arthritis of the left knee.  The 
Board also granted entitlement to a 30 percent evaluation for 
chondromalacia and traumatic arthritis of the right knee in 
this decision.  

Following a Joint Motion for remand, in an order issued in 
January 1999, the Court vacated and remanded the Board's 
January 1997 decision.  A copy of the Joint Motion and the 
Court's Order granting that motion is included in the claims 
folder.  

Regarding the claim for service connection for a spinal 
disorder, the Court found that evidence was not properly 
developed in accordance with the Board's December 1992 remand 
instructions, which had directed the RO to develop evidence, 
to include obtaining a medical opinion regarding the etiology 
of the spinal disorder.  Such an opinion was not obtained, 
and the Court found that the Board erred in proceeding to 
adjudicate the claim based on an incomplete record.

Regarding the claims for increased evaluations for the left 
and right knee disorders, the Court found that the Board 
erred in proceeding to adjudicate these claims when the 
medical evidence of record failed to address the various 
factors of impairment outlined in Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

The Court remanded these matters for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  The Court left undisturbed a portion of the Board's 
decision, which awarded a 30 percent evaluation for the right 
knee disorder. 


REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  The Joint Motion 
mandated that further development and consideration of 
applicable regulatory and statutory provisions is required 
before this case can be decided on the merits.  

The Joint Motion stated that the first basis for this Remand 
was the failure to properly develop evidence concerning the 
claim for entitlement to service connection for a spinal 
disorder.  Service medical records were noted to be 
significant for documenting an accident in February 1985, 
when a shelf containing 15-gallon drums collapsed onto her, 
and she subsequently sought treatment for complaints that 
included paraspinal muscle pain.  The joint motion also noted 
medical treatment for complaints of back pain after service.  

Specifically, the veteran's claim was found to be well 
grounded, triggering the Board's duty to assist in this 
matter.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In 
conjunction with the Board's duty to assist, the Board 
remanded this matter in December 1992 for further 
development, to include an examination to determine the 
nature and severity of her back disorder, with specific 
directions requesting that the examiner comment as to the 
etiology of any spinal disability.  Although medical evidence 
was obtained, including findings from a November 1995 VA 
examination, the examiner failed to address the question of 
causation.

The Joint Motion stated that the Board confers on the veteran 
a right to compliance with the remand order and that this 
right involves due process concerns.  A concomitant duty is 
imposed on the Secretary to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Joint Motion found that remand for further 
development, to include full compliance with the Board's 1992 
remand order, including testing and medical opinions 
concerning etiology, is required by the "duty to assist" 
pursuant to Stegall, supra.  

The second basis for this remand articulated by the Joint 
Motion, concerned the claims for increased evaluations for 
the veteran's service-connected bilateral knee disability.  
The Joint Motion found that the VA examination regarding the 
knee disorders did not address the various factors of 
functional impairment outlined by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In Deluca, the Court held 
that provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
subsumed by diagnostic codes predicated on range of motion, 
and therefore found inadequate an examination which did not 
reflect limitation of motion due to pain, weakened movement, 
excess fatigability, or incoordination as contemplated by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  
The Joint Motion determined that remand of the increased 
rating claims is warranted to afford a thorough and 
contemporaneous examination that addresses the effects of 
disabling pain, in compliance with the Board's duty to 
assist.  
The Joint Motion also mandates consideration of possible 
extraschedular evaluations of the knee disabilities.  
Consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) is raised and therefore, this matter is 
remanded to the RO for consideration in connection with the 
readjudication of the appellant's claim. See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (remand, rather than referral, is 
proper disposition for extraschedular claims inferred or 
reasonably raised by the evidence of record).

The Joint Motion further requested consideration of possible 
entitlement to service connection for the spinal disability, 
as secondary to the effects of the service connected knee 
disabilities.  As this secondary service connection claim was 
not previously considered by the RO, the Board directs this 
matter to the RO for further development, to include 
consideration of the principles outlined in the case of Allen 
v. Brown, 7 Vet. App. 439 (1995) in the disposition of this 
matter.  The Court has held that when aggravation of a 
veteran's nonservice-connected disorder is proximately due to 
or the result of a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Finally, the Court also directed consideration of the overall 
level of disability resulting from service connected 
disabilities to determine whether entitlement to a total 
disability evaluation due to individual unemployability may 
be warranted, under the provisions of 38 C.F.R. § 4.15-4.17.  
The Court directed that this be accomplished after the claims 
at issue have been fully adjudicated.  

In light of the directives set forth in the Joint Motion, the 
Board believes that further development is warranted in order 
that the Board may make a fully informed decision.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), and in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
she is free to submit additional evidence 
and argument related to the issue on 
appeal.  The RO should also obtain any VA 
treatment records from the Seattle 
Washington VA medical center pertinent to 
this claim, which have not already been 
associated with this claims file.  Any 
such evidence or argument received should 
be associated with the claims file.

2. The RO should refer this claim to the 
VA physician who conducted the November 
1995 VA examination to determine the 
nature and etiology of any back disorder.  
If that physician is no longer available, 
this matter should be forwarded to 
another VA orthopedic physician.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner is requested to provide an 
opinion as to the etiology of any current 
back disorder and reconcile any opinion 
with the information provided in the 
veteran's service medical records, 
specifically, the service medical records 
addressing an injury in February 1985 
caused when a shelf holding several 15 
gallon drums fell onto her.  The examiner 
should also considered any additional 
evidence of record.  Further, if a back 
disorder is not shown to be related 
directly to service or any incident 
therein, the examiner should at the very 
least provide an opinion, with complete 
rationale, as to whether it is unlikely, 
at least as likely as not, or likely, 
that any back disorder found was caused 
or chronically worsened (a measurable 
permanent increase) by the veteran's 
service-connected right knee, and/or left 
knee disability.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
severity of her service connected 
bilateral knee disorders.  The examiner 
should describe any anatomical damage or 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms. See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, the examiner 
should provide an opinion on the degree 
of any functional loss likely to result 
from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.
  
4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken. See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

5. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  In 
adjudicating whether service connection 
is warranted for a back disorder, 
consideration should be made as to 
whether service connection is warranted 
as secondary to the service connected 
knee disorders, to include consideration 
under Allen v. Brown, 7 Vet. App. 439 
(1995), in addition to consideration on a 
direct basis.
Regarding the claims for entitlement to 
increased evaluations for the left and 
right knee disorders, the RO should 
consider 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, the RO's consideration 
of referring the claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  
Finally, after the above claims have been 
adjudicated, the RO should consider the 
overall level of disability resulting 
from all service connected disabilities 
to determine whether entitlement to a 
total disability evaluation due to 
individual unemployability may be 
warranted, under the provisions of 
38 C.F.R. § 4.15-4.17.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  As to the 
claims for service connection for a back disorder as 
secondary to service connected knee disorders and for total 
disability due to individual unemployability, these will be 
returned to the Board only if the veteran files a timely 
notice of disagreement, followed by the issuance of the SOC 
followed by the filing of a timely substantive appeal.  No 
action is required of the veteran until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




